DETAILED ACTION

This action is in regards to the request for continued examination filed on 8/2/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 10 line 6, the limitation “the compensation circuit” lacks proper antecedent basis.  	 	In line 10, it’s not clear as to if the “first switch terminal” is in reference to the first switch terminal of the first switch or the first switch terminal of the second switch. 	 	In line 11, it’s not clear as to if the “second switch terminal” is in reference to the second switch terminal of the first switch or the second switch terminal of the second switch. 	 	In line 14, it’s not clear as to if the “first switch terminal” is in reference to the first switch terminal of the first switch or the first switch terminal of the second switch. 	 	In line 15, it’s not clear as to if the “second switch terminal” is in reference to the second switch terminal of the first switch or the second switch terminal of the second switch. 	Dependent claims 11 and 13-15 inherits the deficiencies of independent claim 10 and are therefore also rejected under 35 U.S.C. 112 second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Patent 11005356) in view of Pu et al. (US Patent 8705308). 	Regarding claim 16, Kikuchi et al. discloses (see fig. 6) a circuit comprising: an error amplifier (221) having an error amplifier output (output from 221); a transconductance amplifier (222) having first and second transconductance inputs (inputs of 222) and a transconductance output (output from 222), coupled to the error amplifier output (connection of 222 to output from 221), the transconductance amplifier having a higher transconductance than a transconductance of the error amplifier (221 is not a transconductance amplifier); a compensation circuit (SW221, C221) having a first switch coupling the compensation circuit to the error amplifier output (SW221 connection to the output from 221); and a control circuit (circuit used in controlling the operation of SW221) coupled to the first switch (connection to SW221), the control circuit configured to control the first switch (operation of controlling the state of SW221). 	Kikuchi et al. does not disclose a second switch coupled between the compensation circuit and the transconductance amplifier output; and a control circuit coupled to the second switch, the control circuit configured to control the second switch. 	Pu et al. discloses (see fig. 1B) a second switch (120) coupled between a compensation circuit (110) and the output of a transconductance amplifier (connection of 120 between 110 and 141), and a control circuit (130) coupled to the second switch (connection of 130 to 120), the control circuit configured to control the second switch (operation of 130 controlling 120). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kikuchi et al. to include the features of Pu et al. because it provides a control means to produce a controlled voltage, thus reducing unwanted voltages and increasing operational efficiencies. 	Regarding claim 17, Kikuchi et al. does not disclose that the second switch includes first and second switch terminals, the first switch terminal coupled to the compensation circuit, and the second switch terminal coupled to the transconductance output and to the second transconductance input. 	Pu et al. discloses (see fig. 1b) that the second switch (120) includes first and second switch terminals (terminals of 120), the first switch terminal coupled to the compensation circuit (120 connection to 110), and the second switch terminal coupled to the transconductance output (120 connection to 141c) and to the second transconductance input (120 connection to 141a). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kikuchi et al. to include the features of Pu et al. because it provides a control means to produce a controlled voltage, thus reducing unwanted voltages and increasing operational efficiencies.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Patent 11005356) in view of Pu et al. (US Patent 8705308) and Kirchner (US Patent 8866450). 	Regarding claim 19, Kikuchi et al. does not disclose that the compensation circuit includes a resistor coupled between the error amplifier output and the second transconductance input. 	Kirchner discloses (see fig. 5 and 7) that a compensation circuit includes a resistor (R3) coupled between an error amplifier output (connection to output of A1) and a second transconductance input amplifier (connection to GS input through GS output). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kikuchi et al. to include the features of Kirchner because it’s used a compensation means to prevent unwanted operations, thus increasing operational efficiencies.  	Regarding claim 20, Kikuchi et al does not disclose that the compensation circuit includes a capacitor coupled to the resistor. 	Kirchner discloses (see fig. 5) that a compensation circuit includes a capacitor (C1) coupled to the resistor (connection of C1 to R3). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Kikuchi et al. to include the features of Kirchner because it’s used a compensation means to prevent unwanted operations, thus increasing operational efficiencies. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a system comprising: a switching converter having a switching converter an input and a switching converter output, the switching converter configured to provide an output voltage at the switching converter output responsive to an input voltage at the switching converter input; an error amplifier circuit including: a first switch coupled between a first compensation circuit and the error amplifier output; and a second switch coupled between the transconductance output and the compensation circuit; and a control circuit having first and second control outputs coupled to the first and second switches, respectively, in combination with all the limitations set forth in claim 1. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 6/14/2022 have been fully considered but they are not persuasive. 	Regarding claim 16, the applicant argues that “Claim 16 recites “... a control circuit coupled to the first and second switches, the control circuit configured to control the first and second switches”. The combination of Kikuchi and Pu does not teach or fairly suggest a control circuit coupled to the first and second switches, the control circuit configured to control the first and second switches in combination with the other limitations of claim 16. Therefore, claim 16 is nonobvious over Kikuchi in view of Pu. Claim 17, 19 and 20, which depend from claim 16, are also nonobvious over Kikuchi in view of Pu”.  	The examiner does not agree with the applicant’s arguments regarding the Kikuchi and Pu references. Kikuchi discloses (see fig. 6) a control circuit (circuit used in controlling the operation of SW221) coupled to the first switch (connection to SW221), the control circuit configured to control the first switch (operation of controlling the state of SW221) and Pu discloses (see fig. 1B) a control circuit (130) coupled to the second switch (connection of 130 to 120), the control circuit configured to control the second switch (operation of 130 controlling 120). Therefore, the combination of Kikuchi and Pu does disclose “a control circuit coupled to the first and second switches, the control circuit configured to control the first and second switches”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838